DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments, see Remarks, filed 7/12/2022, with respect to the rejections under 34 U.S.C. 112 have been fully considered and are persuasive in light of the amended language concerning the issues previously raised .  Therefore, the rejections have been overcome.  However, upon consideration, a new ground(s) of rejection is made under 35 U.S.C. 112(b) in accordance with the amended language. An issue concerning 35 U.S.C. 112(d) resulting from a previous amendment is newly identified with respect to claim 29. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 22, 26, 28-29, 31 and 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 18, 26, and 31,	claim 18 requires a method step of “allocating a second frequency band to a decoy information signal including fake information based on the received communication channel information, wherein the allocated second frequency band is free from overlapping the first frequency band” then “amplifying a bandwidth of the first frequency band through a spread spectrum and allocating, as the second frequency band, a portion of the amplified bandwidth of the first frequency band to the decoy information signal”.  Finally, “outputting the true information signal using the allocated first frequency band and the decoy information signal using the allocated second frequency band, respectively”. Claims 26 and 31 require instructions which cause the same. 
As it is understood, the claimed method first requires a “second frequency band”, which does not overlap a first frequency band, be allocated to “decoy information” (the first frequency band allocated to “true” information) when communication channel information allocated to a jammer is received.  Subsequently, when communication channel information allocated to a jammer is not received, a bandwidth of the “first frequency band” is “amplified”, i.e. expanded, such that  “a portion” of the amplified “first frequency band” bandwidth then includes the “second frequency band”.   That is, it is first required that the second frequency band does not overlap the first frequency band, but later (i.e. once communication channel information allocated to a jammer is not received) that the second frequency band is in fact a portion of the first frequency band after amplifying the first frequency band.  
The claim then requires “outputting the true information signal using the allocated first frequency band and the decoy information signal using the allocated second frequency band, respectively”.  While “the second frequency band” appears to remain consistent, “the first frequency band” is not consistent throughout the claim, but instead is changed via amplification through spread spectrum.  It is not clear if the “outputting” is performed using the “first frequency band” prior to the bandwidth amplification through a spread spectrum (and therefore “free from” overlap with the second frequency band) or using the “first frequency band” after the bandwidth amplification through a spread spectrum (and therefore overlapping with the second).  It is contemplated that “outputting” using the “first frequency band” both before and after the amplification (i.e. when channel information is received and when channel information is not received) may be intended.  If so, an outputting step appears to be missing following the first “when” step. 
Claims 22, 28-29, and 35-36 depend on one of claims 18, 26, and 31 and are likewise indefinite.
Claim 36 recites the limitation "the jamming wave" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 29 requires “a time interval of the decoy information signal is different than a time interval of the true information signal.” As used herein, a “time interval” of a signal refers to the period in time when the signal is transmitted, e.g. claim 29 previously read: “wherein the true information signal is outputted only after the jamming attack is detected such that a time interval of the decoy information signal is different than a time interval of the true information signal”.  Therefore, because claim 26 (on which claim 29 depends) already requires the true information signal using the allocated first frequency band is outputted after outputting the decoy information signal, claim 29 which merely indicates the signal time intervals be different fails to further limit the subject matter of claim 26. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
As best can be determined, claims 18, 22, 26, 28-29, 31 and 35-36  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, Fri 8:00 AM-4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/           Primary Examiner, Art Unit 3646